Citation Nr: 1004166	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the Veteran's claims file reveals that on VA 
examination in December 2004, the results of audiometric 
testing in service were discussed.  Specifically, the 
examiner noted the results of testing conducted upon the 
Veteran's discharge in 1965.  She noted that hearing 
thresholds were between -10 dB and 0 dB.  Prior to November 
1967, audiometric results were reported in standards set 
forth by the American Standards Association (ASA).  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards should be converted to ISO-ANSI 
standards.  It appears that the examiner did not make such 
conversion.  Moreover, she did not address reports of 
audiological testing contained in the Veteran's service 
treatment records, one undated and another conducted in 
November 1964.  

In this case, the December 2004 examiner concluded that the 
Veteran's hearing was normal on discharge, and determined 
that hearing loss was not caused by or a result of service.  
The Board notes however, that following conversion to ISO-
ANSI standards, testing results recorded during service did 
show some decibel shift which was notably not shown at 
discharge.  These conflicts must be reconciled.  It is 
unclear whether the shift shown during service would cause 
the examiner to alter her conclusions with respect to whether 
bilateral hearing loss and tinnitus were due to the history 
of in-service noise exposure or any event during service.  
Accordingly, the Board finds that the December 2004 
examination report is not sufficient for the purpose of 
deciding this claim, and that an additional examination 
should be conducted.

In light of the above discussion, the Board has determined 
that additional development of the record is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss disability and 
tinnitus.  
All necessary testing should be carried 
out in conjunction with this examination, 
the results of which should be reported 
in detail.  The claims file and a copy of 
this remand should be provided to the 
examiner for review.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
claimed bilateral hearing loss disability 
and tinnitus are related to any disease 
or injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.  The 
examiner should specifically address the 
findings of the audiometric testing 
conducted during service, which should be 
converted to ISO-ANSI standards.

A discussion of the complete rationale 
for all opinions expressed should be 
included in a written report.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

3.  Readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


